Citation Nr: 0022832	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-25 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for a 
nervous condition, to include PTSD.  In December 1997, the 
Board remanded the case to the RO for additional development.  
That development has been completed, and the case is once 
again before the Board for appellate review.


FINDING OF FACT

The record contains a diagnosis of PTSD based on a verified 
in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred PTSD in service or as a 
result of stressors experienced in service.  Service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the following three elements: 
[1] medical evidence establishing a diagnosis of the 
disorder; [2] credible supporting evidence that the claimed 
in-service stressor actually occurred; and [3] a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  In a recent opinion, the 
General Counsel stated that the term "combat" is defined to 
mean "a fight, encounter, or contest between individuals or 
groups" and "actual fighting engagement of military 
forces."  VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD 
NEW INT'L DICTIONARY 452 (1981).  That opinion further states 
that the phrase "engaged in combat with the enemy" requires 
that the veteran "have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In the present case, the veteran maintains that he currently 
suffers from PTSD as a result of events which occurred during 
his military service in Vietnam.  The veteran related several 
of these events to a physician during a VA examination in 
October 1992.  In particular, the veteran indicated that he 
was involved in cleaning up the aftermath of a plane crash in 
which 200 to 300 hundred people were killed.  At that time he 
also reported witnessing a girl being crushed to death after 
a wall collapsed on her.  Finally, he reported being in 
bunker in Saigon during a mortar attack in which 
approximately 75 people were killed.  Based on these reports, 
as well as mental status examination, the veteran was 
diagnosed with PTSD, mild to moderate.

Thereafter, the veteran's representative conducted an 
independent search and submitted additional personnel 
records, as well as correspondence from the Department of the 
Navy and the Environmental Support Group (ESG).  The unit 
history of the 347th Transportation Company, to which the 
veteran was assigned, for 1965 shows that this unit was 
reassigned to the 1st Logistics command in July 1965.  The 
mission of this company was to provide lighterage for the 
movement of cargo and personnel from ship to shore, from 
shore to ship, and from shore to shore.  The second operating 
platoon was attached to the 31st Ordnance Battalion in Nha 
Trang.  The unit history reflects that on August 6, 1965, 
Sergeant Hillery Poole was recommended for the Soldier's 
Medal for bravery displayed while using LARC vehicles to 
transport fused bombs from a plane crash area in Nha Trang 
out to sea where they could be disposed of safely.  In 
correspondence dated in May 1995, the Department of the Navy 
indicated that it located 30 mishap records which could meet 
the criteria of the request concerning the plane crash 
between late June and late August of 1965 in Nha Trang.  It 
then stated that a further search would require an exact date 
or squadron number.  Finally, in correspondence dated in 
August 1995, the ESG stated that it was unable to locate 
additional documents concerning the alleged plane crash.

Subsequent to the above development, the veteran submitted a 
statement received at the RO in October 1996, which provided 
additional stressor information.  According to the veteran, 
when he first arrived in Vang Tau in May 1965, he witnessed 
the destruction of a helicopter carrying five crew members 
from the 82nd Airborne Division who had been living nearby.  
He related another incident which occurred during the 
following week in which he witnessed an American soldier from 
the 82nd Airborne Division cut a Vietnamese citizen's finger 
off while attempting to steal his ring.  As a result, the 
citizen returned one hour later and threw a grenade at the 
American soldier, which apparently missed the soldier and 
killed or wounded nearby civilians.  Next, the veteran stated 
that part of his unit was sent to Nha Trang in July 1965, 
where they came under mortar and rifle fire one night.  
During this attack, the veteran allegedly killed a Viet Cong.  
On the following evening, one of the veteran's friends, 
identified as E.L.G., was beaten so badly that he was rushed 
to a hospital in Japan.

With regard to the alleged plane crash, the veteran explained 
that he was responsible for picking up and bagging various 
body parts.  His duties also purportedly involved removing 
and transporting live bombs from the plane to the shore where 
they could be disposed of safely.  Subsequently, in April 
1966, the veteran was sent to a replacement center in Saigon 
prior to being sent back home.  During that time, the whole 
area came under attack for three to four consecutive days.  
According to the veteran, these attacks resulted in 
approximately 75 casualties.  Following these attacks, 
military personnel believed that the veteran had been killed 
and had sent for his brother of the 173rd Airborne Division 
to identify a body believed to be the veteran. 

Pursuant to the Board's December 1997 Remand, the RO sent the 
veteran's stressor summary to the ESG, currently redesignated 
as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), in an additional attempt to verify the 
veteran's claimed stressors.  In September 1998, that agency 
responded and included a unit history submitted by the 347th 
Transportation Company for the period of July to December 
1965.  Based on its review, USASCRUR was able to confirm 
several of the veteran's stressors.  In this regard, it was 
noted that U.S. Army records document the crash of a US B-57 
into the residential section of Nha Trang on August 6, 1965.  
The incident resulted in no American casualties and the death 
of twelve Vietnamese.  Army records also document that 
Vietcong commandos set off two hundred pounds of explosives 
in a Saigon hotel housing U.S. troops on April 1, 1966, 
resulting in the deaths of three Americans and four South 
Vietnamese. 

Based on its review of the entire record, the Board finds 
that the veteran has met each of the three criteria of 
38 C.F.R. § 3.304, thereby warranting service connection for 
PTSD.  The evidence shows a diagnosis of PTSD linked by 
medical evidence to an in-service stressor.  In October 1992, 
a VA examiner diagnosed the veteran with PTSD based on 
several in-service events involving the clean up of a plane 
crash, witnessing the death of a girl, and coming under 
mortar attack while stationed in Saigon.  The Board notes 
that the diagnosis is based on the veteran's own account of 
in-service stressors while stationed in Vietnam.  Therefore, 
the central issue in this case is whether the diagnosis of 
PTSD is sustainable.  

Service personnel records reflect that the veteran served in 
the Republic of Vietnam from May 1965 until April 1966.  
However, no objective evidence demonstrates that the veteran 
engaged in combat with the enemy.  The veteran was not 
awarded the Combat Infantryman Badge, the Purple Heart Medal, 
or any other award associated with valor or heroism shown 
while engaged with an enemy force.  While the veteran has 
described several incidents which would constitute combat, if 
engagement with the enemy in the area were confirmed.  
However, the unit records do not document engagement with the 
enemy at the time of the incidents that the veteran has 
described which would constitute "combat."  Accordingly, 
the Board does not find that the veteran actually "engaged 
in combat."  Thus, 38 U.S.C.A. § 1154(b) does not apply.  It 
follows, therefore, that the veteran is not the beneficiary 
of the loosened evidentiary standards set out in that 
provision.  Under these circumstances, independent evidence 
to corroborate his report of in-service stressors must be 
shown. 

The veteran has met this burden.  As noted, the diagnosis of 
PTSD was partially based on the incident in which the veteran 
was responsible for picking up and bagging body parts 
following a plane crash.  Objective evidence of record 
indicates that the veteran was most likely involved in that 
incident.  A report from USASCRUR indeed confirms the crash 
of a US B-57 into the residential section of Nha Trang on 
August 6, 1965.  The record also reflects that on August 6, 
1965, Sergeant Hillery Poole of the 347th Transportation 
Company was recommended for the Soldier's Medal for bravery 
displayed while transporting fused bombs from a plane crash 
area in Nha Trang.  Since the veteran was also assigned to 
the 347th Transportation Company, it can be assumed that the 
he was involved in cleaning up the aftermath of that 
accident.  The Board also notes that Army reports parallel 
the veteran's own personal account, except for the number of 
reported casualties.  Although the veteran indicated that 200 
to 300 people were killed in this accident, USASCRUR reported 
no American casualties and the death of twelve Vietnamese.  
Nevertheless, the Board finds this evidence sufficient to 
verify that the veteran was involved in this incident.  As 
this stressor has been verified by objective evidence, the 
Board need not consider whether the other alleged stressors 
have been confirmed.

Under these circumstances, the Board finds that the veteran 
has presented evidence establishing a diagnosis of PTSD; 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and a link, established by the 
medical evidence, between PTSD and a verified in-service 
stressor.  See 38 C.F.R. § 3.304.  Accordingly, service 
connection for PTSD is warranted. 


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

